Citation Nr: 1027776	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 60 percent for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from April 1996 to 
July 1997 in the U.S. Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was originally rated at 10 percent in a December 1999 
rating decision, which continued a 10 percent rating for Crohn's 
disease.  A 60 percent disability rating for Crohn's disease was 
granted effective date of June 1, 2005, in a February 2010 rating 
decision, as well as a separate 10 percent rating for an anal 
fistula as secondary to the Crohn's disease.  Because the maximum 
benefit was not granted, the issue of entitlement to a higher 
rating remains on appeal and is before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	Crohn's disease causes numerous attacks a year along with 
malnutrition; the Veteran's health is fair during remissions.

3.  The Veteran has occasional involuntary bowel movements due to 
his anal fistula associated with Crohn's disease.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 60 percent for 
Crohn's disease have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.21, 4.114, 
Diagnostic Code 7323 (2009).

2.  Criteria for a 30 percent evaluation for anal fistula as 
secondary to Crohn's disease have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 
4.21, 4.114, Diagnostic Code 7332 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In two letters dated in March 2006, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for an increased rating for Crohn's disease, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  VA provided 
the Veteran with an opportunity to present testimony at a formal 
hearing although he withdrew his request to do so after an 
informal hearing with a Decision Review Office (DRO) at the RO in 
December 2009.  Furthermore, VA has obtained all the evidence 
that the Veteran has identified as relevant to his claim.  Also, 
VA has provided the Veteran with medical examinations in 
connection to his claim on March 2006, June 2007, and again on 
December 2009.  These examinations included well-reasoned medical 
opinions that were derived from a review of the pertinent medical 
evidence and complaints of the Veteran and took into account any 
functional impairment of the Veteran to engage in ordinary 
activities, including employment.  As such, they are deemed 
adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, it appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not contend otherwise.  Therefore, the Board finds that VA has 
complied with its duty to provide notice and assistance under the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 
3.159 and 3.326(a).  As such, the Board will now address the 
merits of the Veteran's claim.

As per the Veteran's February 2009 VA Form 9, he contends that 
his symptoms are such that a rating of 60 percent is appropriate.  
When such a rating was granted in February 2010, however, the 
Veteran did not withdraw his appeal.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  Where entitlement to compensation has 
been established and a higher disability rating is at issue, the 
level of disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Furthermore, an 
evaluation of the level of disability present must also include 
consideration of the functional impairment of a Veteran's ability 
to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Thus, a veteran need 
only demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

Crohn's disease is not specifically listed in the rating 
schedule.  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  When an unlisted disease, injury, or residual condition 
is encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of that 
part of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

The Veteran's disability has been evaluated as analogous to 
ulcerative colitis with the Diagnostic Code of 7399-7323 
assigned.  Pursuant to the rating schedule, ulcerative colitis is 
evaluated as follows:  pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess (100 percent); severe, with 
numerous attacks a year and malnutrition, the health only fair 
during remissions (60 percent); moderately severe, with frequent 
exacerbations (30 percent); and moderate, with infrequent 
exacerbations (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7323.

The Veteran has also been awarded a separate 10 percent rating 
for anal fistula as secondary to the Crohn's Disease.  This 
disability is rated under Diagnostic Code 7335, also found at 38 
C.F.R. § 4.114, which directs that a rating be assigned under 
Diagnostic Code 7332 based on impairment of sphincter control.  
Specifically, a 100 percent rating will be assigned when there is 
evidence of complete loss of sphincter control; a 60 percent 
rating is assigned for extensive leakage and fairly frequent 
involuntary bowel movements; a 30 percent rating is assigned when 
there is evidence of occasional involuntary bowel movements 
necessitating the wearing of pads; and, a 10 percent rating is 
assigned for constant slight or occasional leakage. 

It is important to point out before moving to an analysis of the 
evidence in light of the ratings currently assigned that the 
evaluation of the same disability under various diagnoses is to 
be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.

The Veteran was diagnosed as having Crohn's disease in October 
1996 while still on active duty and was subsequently medically 
discharged from service as a result.  He was granted a 10 percent 
disability rating by VA in December 1999, as the disease was 
being controlled with medication resulting in infrequent 
exacerbations.  In May 2005, the Veteran underwent a computer 
tomography scan of the abdomen and pelvis.  The radiologist found 
that there was abnormal thickening of the bowel wall with mucosal 
irregularity in the terminal ileum, ascending colon, and proximal 
transverse colon, with similar findings present to a lesser 
degree in the sigmoid colon.  He also reported that there was no 
sign of absence and no definite fistula was visualized.  Then, in 
June 2005, a private gastroenterologist, Dr. H., noted that the 
Veteran was having persistent perirectal fistula that 
intermittently drained.  He also noted that the Veteran had 
diarrhea, six to seven bowel movements a day and some weight 
loss, but no real pain.  He concluded that the Veteran was 
suffering from severe Crohn's disease of the right colon and 
terminal ileum with perianal fistula.  

In July 2005, a private general surgeon, Dr. L., noted from a 
surgical consultation with the Veteran, that the Veteran had 
trouble with perianal drainage for six years with the area 
closing entirely, only to have it become painful and start 
draining at times.  He concluded that a fistulous tract drained 
over towards the left buttock and scheduled the Veteran for a 
surgical operation.  From July 2005 to August 2005, the Veteran 
experienced a weight loss from 200 pounds to 168 pounds.  The 
fistula was then operated on in August 2005 by Dr. L., who also 
installed a rubber-type seton.  In surgical notes, Dr. L. noted 
that the fistula was essentially a large tract extending from the 
left gluteal region into the anus with the fistula itself being 
rather broad and wide involving a fair amount of the external 
sphincter muscle.  In post-surgical follow-up visits, the Veteran 
complained about bleeding and pain in August 2005 and slight pain 
and persistent discharge in September 2005.  In the September 
2005 examination, Dr. L. observed that the Veteran still had a 
perianal wound with some drainage.  He also noted that the wound 
had been slow to heal, but that there were no obvious signs of 
active infection.  Here, the Veteran also indicated that he was 
moving out of state the following week.

In November 2005, the Veteran sought treatment at the Kansas 
City, Missouri VA medical center (VAMC) and complained of having 
a difficult time gaining weight, which required him to eat more 
than normal.  Indeed, the Veteran reported that he could not get 
above 180 pounds and still had blood in his stool from the 
surgery.  In January 2006, he then stated that he was 
experiencing flu-like symptoms with green-yellow pus drainage and 
bleeding from the surgery site and the physician noted that it 
was probably infected.  

As previously mentioned, the Veteran had a VA medical examination 
to evaluate his claim in March 2006.  The examiner noted that the 
Veteran had continuous yellow pus-like discharge and light 
bleeding with his bowel movements, two to three times a day. The 
Veteran also had yellow mucous drainage with fecal order, as he 
did from his fistula.  The examiner further noted that the 
Veteran had occasional bouts of cramping and diarrhea which 
prevented him from physically going to work approximately once to 
twice a year.  However, the examiner did note that the Veteran 
experienced a 20 pound weight gain within the last month.  The 
examiner concluded that the Veteran had good nutrition with no 
evidence of debility and diagnosed him with Crohn's disease with 
moderate persistent symptomatology.  During this examination, the 
Veteran also reported that he worked as a crane mechanic but had 
quit other jobs in July 2004 and December 2004 due to the 
symptoms of Crohn's disease.

At May 2006 VA treatment, the Veteran reported no watery diarrhea 
and that he was experiencing weight gain.  He also stated that he 
continued to work daily in the construction industry as a heavy 
equipment operator and that he engaged in physical exercise.  
However, the physician noted that the Veteran was still iron 
deficient and changed the Veteran's iron regime.

In October 2006, the Veteran reported that he was experiencing 
increased fatigue, constant diarrhea, painful stomach cramps, and 
lack of nutrition.  He also stated that he was experiencing 
financial hardship as a result of having to miss work to deal 
with his disease and that the abdominal cramping itself had 
impaired his ability to work.  

The Veteran underwent another VA examination in June 2007 and 
related having nausea and vomiting less than once a week with 
diarrhea more than six times a day.  He also reported that he was 
experiencing colicky, crampy, and sharp intestinal pain of 
several minutes duration in his right lower quadrant several 
times daily.  The Veteran further reported that he was working as 
a full-time forklift mechanic, but had missed two weeks of work 
due to medical illness even though he had only been employed less 
than a year.  Indeed, the examiner identified that there was a 
significant effect on occupational activities due to weakness or 
fatigue, fecal incontinence, and pain, leading to assignment of 
different duties and increased absenteeism.  The examiner further 
stated that the Veteran's condition had a severe effect on the 
Veteran's feeding and moderate effect on the Veteran's exercise, 
sports, recreation, and toileting.  However, the examiner noted 
no signs of significant weight loss or malnutrition and no signs 
of anemia.

At VA treatment in July 2007, the Veteran reported employment 
problems due to increased absenteeism.  He also reported having 
green pus and that he actually felt better being on growth 
hormones that he imported from China due to the lack of an 
available prescription in the United States.  The Veteran's chief 
complaint during this treatment was moderate abdominal pain and 
some blood in his stools.  August 2007 private treatment notes 
indicate that the Veteran had an increase in stool frequency to 
five to six daily.  There was no overt abscesses on the fistula 
and there was a non-healing anal wound.  Here, medication was 
prescribed to decrease the stool frequency.  

In July 2008, the Veteran reported that he was experiencing 
severe anemia, severe fatigue, and dehydration.  He also 
mentioned having to miss work to deal with these symptoms as well 
as difficulties interacting with his children due to being in 
constant pain.  In February 2009, the Veteran reiterated being in 
constant pain.  He further stated that his employment was being 
negatively impacted by the fact that he could not travel long 
distances, as he always had to be near a restroom.  He also 
stated that he recently lost employment from missing work due to 
medical appointments and Crohn's disease-related illness.

In 2009, the Veteran's chief complaint at VA treatment was 
abdominal pain.  He described this chronic pain as cramping, 
sharp, and stabbing.  In September 2009, he complained of 
worsening pain, rectal bleeding, and a fistuataomy that did not 
heal.  He asserted that he had not sought treatment for Crohn's 
disease at the level that he should due to fear of losing his 
satellite dish installation job.  Throughout the month of October 
2009, the Veteran had stated that he had approximately 4 to 5 
loose stools daily, occasionally with blood.  He sought emergency 
medical care due to painful blood bowel movements where he 
reported having 8 bloody bowel movements in 12 hours.  He also 
stated that he was experiencing a feeling of being "light-
headed" upon standing.  The Veteran was diagnosed with acute 
exacerbation of Crohn's disease and intravascular volume 
depletion with orthostatic hypotension secondary to acute chronic 
diarrhea.  He was also treated for anemia at that time.

In December 2009, the Veteran underwent a VA examination where he 
complained of experiencing nausea twice a week with vomiting 
twice per month and daily abdominal pain.  He also stated that he 
experienced diarrhea 6 to 7 times every single day, frequently 
with blood, with fecal perineal drainage from his fistula that 
soiled his underwear.  He also reported experiencing abdominal 
pain and cramps 10 times a day for several minutes each time in 
mostly his right lower quadrant and in the mid-lower abdomen.  
The Veteran further stated that he experienced generalized 
malaise and weakness, which along with the frequent bowel 
movements made it difficult for him to perform his employment 
duties installing cable and satellite dishes.  The examiner 
concluded that there was no evidence of malnutrition or anemia 
during the examination, and he noted that the Veteran experienced 
a 10 pound weight gain within a month's time as a side-effect of 
one of his medications.  The examiner concluded that the Crohn's 
disease was symptomatic.  

In order for the Veteran to qualify for a 100-percent schedular 
rating for Crohn's disease, the evidence must show that the 
Crohn's disease is pronounced which means that it results in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  Here, the Veteran has 
been previously diagnosed with iron deficiency anemia; however, 
the anemia is currently under control with medication and has not 
been shown to have been present for most of the time period in 
question.  The evidence also shows that the Veteran experiences 
malnutrition during periods of Crohn's disease exacerbations as 
evidenced by his weight loss from June 2005 to August 2005 and 
difficulty gaining weight in November 2005, but the malnutrition 
is not seen during periods of non-exacerbations or during every 
period of exacerbation such as in March 2006, June 2007, and 
December 2009.  It is important to note that the rating schedule 
includes malnutrition in its criteria for a 60-percent disability 
rating also.  Thus, the rating schedule requires more than 
malnutrition associated with exacerbations to meet the definition 
of "marked malnutrition" found in the criteria for a 100 
percent disability rating.  

Considering the totality of the evidence, the Board finds that 
the Veteran's malnutrition does not rise to the level of marked.  
Additionally, the evidence shows some episodes of debility, but 
not continuous enough to be characterized as being a general 
debility.  Indeed, the Veteran has never been diagnosed as having 
general debility and the Veteran's own statements made in January 
2006, October 2006, June 2007, and July 2008 suggest that his 
debility only occurs during exacerbations of the disease.  The 
Board does note that the Veteran's December 2009 statement about 
feeling generalized malaise and weakness may be used as a 
starting point for a finding of general debility should these 
feelings continue to persist.  The record as it stands at this 
time, however, does not show the marked malnutrition, anemia, and 
general debility that is required for assignment of a 100 percent 
evaluation.

The evidence also does not show a serious complication as liver 
abscess, the other criterion for a 100 percent schedular 
evaluation under Diagnostic Code 7323.  The most prominent 
complication shown by the evidence is the anal fistula.  However, 
the anal fistula is characterized as being with occasional 
moderate leakage, and as such the Veteran has a separate 10 
percent evaluation as secondary to his service-connected Crohn's 
disease.  In considering the separate rating, the Board finds 
that the plethora of complaints associated with involuntary bowel 
movements is sufficient, when resolving all doubt in the 
Veteran's favor, to warrant assignment of the higher 30 percent 
rating under Diagnostic Code 7332.  While there are no complaints 
of having to wear absorbent pads, the Veteran has clearly stated 
that he soils his underwear and at times is unable to control his 
sphincter.  Because this does not appear to be covered by the 
rating for the actual Crohn's disease, the Board finds that a 
separate 30 percent rating for an anal fistula is not pyramiding 
and the higher schedular rating is assigned.  A rating higher 
than 60 percent under Diagnostic Code 7323, however, is denied as 
the criteria are not met as discussed above.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.


The Veteran does not contend that he is totally unemployable 
because of his Crohn's disease and associated anal fistula, only 
that he has to tailor his work to allow for him to take time off 
and to be near a restroom.  There is nothing in the record to 
suggest that the rating criteria considered is inadequate for 
rating purposes and the Veteran advised VA in February 2009 that 
he believed a 60 percent rating would be appropriate.  The 
Veteran has not required frequent periods of hospitalization and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of ratings.  
The Board does not doubt that limitation caused by the nausea, 
fatigue and loss of sphincter control has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  
Thus, because the evidence does not present such an exceptional 
disability picture that the available schedular evaluations are 
inadequate, referral for extra-schedular consideration is not 
warranted.

The Board has also considered whether a total disability rating 
based on individual unemployability (TDIU) is warranted pursuant 
to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran 
has shown difficulties while employed due to the symptoms and 
treatment of his disease; however, he is able to secure 
substantially gainful employment and has never claimed to be 
unemployable.  Therefore, the evidence does not support the 
assignment of a total rating outside of the schedule of ratings.

Consequently, following a complete and comprehensive review of 
the record, the Board finds that a disability rating above 60 
percent for Crohn's Disease is not warranted for any period 
during the appeals period; however, a separate 30 percent rating 
for an anal fistula is warranted for a periods here under appeal.  
The level of impairment associated with the Crohn's Disease has 
been relatively stable throughout the appeals period and, as 
such, any application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart, 21 Vet. App. at 509-10.


ORDER

A rating higher than 60 percent for Crohn's disease is denied. 

A separate 30 percent rating for anal fistula is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


